Title: From James Madison to Albert Gallatin (Abstract), 3 May 1805
From: Madison, James
To: Gallatin, Albert


3 May 1805, Department of State. “I request you to be pleased to issue a warrant, on the appropriations for the relief of Seamen, for one thousand & eighty nine dollars & seventy seven Cents in favor of James Davidson, the holder of the enclosed bill of Exchange, drawn upon me on the 3d. ult. for the same sum, by Josiah Blakely Esqr. Consul of the U: States at St. Jago of Cuba, who is to be charged with the same.”
